     Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 1 of 40 Page ID
                                     #:22884



 1

 a
 3                                                                _   ~
                                                                          -   -E,~,
                                                         ~.'{
 4

 5

 6
 7

 8                               U NITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10
     CARL ZEISS, et al.,                                   CV 17-07083-RGK(MRWx)
11
                 Plaintiff(s),
12
     vs.                                                   JURY INSTRUCTIONS
13
     NIKON CORPORATION, et al.
14
                 Defendant(s).
15
16

17
18

19
20

21

22

23

24
25

26
27

28
     Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 2 of 40 Page ID
                                     #:22885


     1                             COURT'S INSTRUCTION NO. I
     2 I~       Members of the jury, now that you have heard all the evidence and the
                                                                                      argum   ents
     3 of the attorneys, it is my duty to instruct you on the law which applie
                                                                                 s to this case. A
     4 copy of these instructions will be available in the jury
                                                                room for you to consult if you find
     5 it necessary.
     6         It is your duty to find the facts from all the evidence in the case.
                                                                                    To those facts
     7 ~ you will apply the law as I give it to you. You must
                                                                 follow the law as I give it to you
     8 ~ whether you agree with it or not You must not be
                                                               influenced by any personal likes or
   9 ~ dislikes, opinions, prejudices, or sympathy. That
                                                         means that you must decide the case
 10 solely on the evidence before you. You will recall
                                                        that you took an oath promising to do
 1 1 so at the beginning of the case.
 12            In following my instructions, you must follow all of them and not
                                                                                   single out some
 13      and ignore others; they are all equally important.      You must not read into these
14 instructions or into anything the court may have said
                                                         or done any suggestion as to what
15 verdict you should return—that is a matter enrirely up
                                                          to you.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                     JURY INSTRUCTIONS
                                                        Case No. 2:17-cv-07083-RGK(MRWx)
     Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 3 of 40 Page ID
                                     #:22886


     1                           COURT'S INSTRUCTION NO.2
     2        The evidence from which you are to decide what the facts are consists of•
     3       (1)the sworn testimony of any witness;
     4       (2) the exhibits which have been received into evidence; and
     5       (3) any facts to which the lawyers have agreed or sripulated.
     6
     7
     8
     9
 10
 11
 12
 13
 14
15

16 I
17
18

19
20
21

22

23
24
25
26
27
28

                                                                   JURY INSTRUCTIONS
                                                      Case No. 2:17-cv-07083-RGK(MRWx) !i
     Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 4 of 40 Page ID
                                     #:22887


      1                            COURT'S INSTRUCTION NO.
                                     (WHAT IS NOT EVIDENCE)
     3          In reaching the verdict, you may consider only the testimony
                                                                               and exhibits received
     4    into evidence. Certain things are not evidence and you may not
                                                                           consider them in deciding
     5    what the facts are. And I will list them for you:
     6         (1) Argument or statements of the attorneys are not evidence.
                                                                             The      lawyers aie not
     7              witnesses. What they may say in their opening statements or closin
                                                                                        g arguments
     8             or at any other time is intended to help you interpret the evidence,
                                                                                          but it is not
     9             evidence.If the facts as you remember it differ from the way the
                                                                                      attorneys have
 10                stated it, it is your memory that controls.
 11            (2) Questions and objections by the attorneys are not evidence.
                                                                                 Attorneys have the
 12                duty to their client to object when they believe a question is impro
                                                                                        per under
 13                the rules of evidence. You should not be influenced by the objec
                                                                                    tion or the
 14                Court's ruling on it.
15            (3) Anything that you may see or hear when the Court is not in sessi
                                                                                     on is not
16               evidence. You are to decide this case solely on the evidence received
                                                                                       during
17               this trial.
18 '
19 ~
20 I
21
22

23
24

25

26
27
28

                                                                       JURY INSTRUCTIONS
                                                          Case No. 2:17-cv-07083-RGK(MRWx)
     Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 5 of 40 Page ID
                                     #:22888


      1                            COURT'S INSTRUCTION NO. 4
     2                  (DIRECT AND CIRCUMSTANTIAL EVIDENCE)
     3           Now,evidence can be either direct or circumstantial. Direct evidence
                                                                                        is the direct
     4    proof of a fact such as the testimony by a witness about what that witnes
                                                                                    s personally saw
     5    or heard or did. Circumstantial evidence is proof of one or more facts
                                                                                  from which you
     6    could find another fact to be true. You should consider both kinds of
                                                                                evidence. The law
     7    makes no distinction between the weight to be given to either direct
                                                                                 or circumstantial
     8    evidence. It is for you to decide how much weight is to be given to any
                                                                                    evidence.
  9
 10
 11
 12
 13
 14
 15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                     JURY INSTRUCTIONS
                                                        Case No. 2:17-cv-07083-RGK(MRWx)
     Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 6 of 40 Page ID
                                     #:22889



     1                             COURT'S INSTRUCTION NO.
     2                              (RULING ON OBJECTIONS)
     3         There are rules of evidence that control what can be received into evidence. When
     4   a lawyer asks aquestion or offers an exhibit into evidence and the lawyer on
                                                                                           the other
     5   side thinks that it is not permitted by the rules of evidence, that lawyer ma.y
                                                                                         object. If I
  6      overrule the objection,the question maybe answered and the exhibit receive
                                                                                       d. IfI sustain
     7   the objection, the question cannot be answered or the exhibit cannot be
                                                                                     received.
     8   Whenever I sustain an objection to a question, you must ignore the question
                                                                                     and must
 9       not guess as to what the answer might have been.
 10            Sometimes I may order evidence to be stricken from the record or that
                                                                                           you
 11      disregard or ignore certain evidence. That means when you are deciding this
                                                                                     case, you
 12      must not consider the stricken evidence for any purpose.
13
14
15

i1
 .7
17
18

19
20
21

22
23
24

25
26
27

28

                                                                      JURY INSTRUCTIONS
                                                         Case No. 2:17-cv-07083-R~K(MRWx)
     Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 7 of 40 Page ID
                                     #:22890



     1                              COURT'S INSTRUCTION NO.~o
     2                             (CREDIBILITY OF WITNESSES)
     3          In deciding the facts of this case, you may have to decide which testimony is to
                                                                                                   be
     4   believed and which testimony not to believe. You may believe everyth~.ng that a
                                                                                         witness
     5   says or part of it or none of it.
  6            In considering the testimony of a witness, you may take into account:
  7            (1) the opportunity and the ability of the witness to see or hear or know the
                                                                                             things
  8                testified to;
  9           (2) the witness's memory;
 10           (3) the witness's manner while testifying;
 11           (4) the witness's interest in the outcome of the case,if any;
 12           (5) the witness's bias or prejudice,if any;
13            (6) whether other evidence contradicts the witness's testimony;
14            (7) the reasonableness of the witness's testimony in light of all the other evidence,
15            (8) or any other fact that bears on believability.
16             The weight of the evidence as to any fact does not necessarily depend on the
17       number of witnesses who have testified. What is important is how believable the
18       witnesses were and how much weight you think their testimony deserves.
19
20

21
22

23

24
25
26

27
28

                                                                     JURY INSTRUCTIONS
                                                        Case No. 2:17-cv-07083-RGK(MRWx)
     Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 8 of 40 Page ID
                                     #:22891



     1                            COURT'S INSTRUCTION NO.FT
     2                                    (EXPERT OPINION)
     3          You will. hear testimony from several experts who will testify to opinions and the
  4      reasons for their opinion. This opinion testimony is allowed because of the education or
     5   experience of these witnesses.
  6            Such opinion testimony should be judged like any other testimony. You may
  7      accept it or reject it or give it as much weight as you tivnk it deserves considering the
  8      witness's education and experience, the reasons given for their opinion, and all other
 9       evidence in the case.
 10
 11
12
13
14
15

16
17

18
19
20

21
22

23
24
25

26
27

28

                                                                     JURY INSTRUCTIONS
                                                        Case No. 2:17-cv-07083-RGK(MRWx)
      Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 9 of 40 Page ID
                                      #:22892



        1 ~                       COURT'S INSTRUCTION NO.
      2                (BURDEN —PREPONDERANCE OF EVIDENCE)
      3         When a party has the burden of proving any claim or affirm
                                                                             ative defense by a
     4 I, preponderance of the evidence,it means you
                                                      must be persuaded by the evidence that the I
     5 ~ clatm or affirmative defense is more probably
                                                       true than not true.
     6          You should base your decision on all of the evidence, regard
                                                                             less of which party ~
     7    presented it.
     8
     9
  10
  11
  12

 13
 14
 15
 16

 17
 18
 19

20
21

22 ~

23
24
25 ~
26

27 li
28

                                                                      JURY INSTRUCTIONS
                                                       Case No. 2:17-cv-07083-RGK(MRWx)
Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 10 of 40 Page ID
                                #:22893



           i                              COURT'S INSTRUCTION NO
                                                                                .q
           2               (BURDEN —CLEAR AND CO
                                                 NV                   INCING EVIDENCE)
           3           When a party has the burden of pro
                                                               ving any claim or defense by clear
                                                                                                      and
           4 1 convincing evidence, it mean
                                            s tha   t the party must present evidence tha
                                                                                             t leaves you
           S I ~ with a firm belief or conviction
                                                  that it   is highly probable that the factual con
                                                                                          tentions
       6 I of the claim or defense are tru
                                           e. This is a higher standard of pro
                                                                               of than proof by a
       7 ~ preponderance ofthe evidence,
                                             but it does not require proof beyond
                                                                                   a reasonable
       8 doubt.
       91
      10
      11
      12
      13
      14
   15
   16
  17
  1$
  19
  20
  21
 22
 23
 24
 25
 26
 27
 28


                                                        T~
Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 11 of 40 Page ID
                                #:22894

           1
                                      COURT'S INSTRUCTIO
                                                                 N NO.~d
           2 ~, (CHARTS,SU
                           MMA      RIES,AND DEMON
                                                          STRATIVES NOT RE
           3                                                                      CEIVED IN
                 I                               EVIDENCE)
           4 ~       Certain charts, summar
                                            ies, an
                                                 d demonstratives not ad
           5 may be shown to you                                          mitted into evidence
                                    in order to help explai
                                                             n the contents ofbook
          6 documents, or ot                                                        s, records,
                             her evidence in the ca
                                                    se. Charts, summaries, an
          7 are only as good                                                  d demonstratives
                               as the underlying evid
                                                        ence that supports them
          8 therefore, give th                                                  . Yau should,
                               em only such weight
                                                       as you think the unde
          9 deserves.                                                        rlying evidence
      10
      11
     12
     13
     14
     15

     16
 17 ~

 18 ~,
 19 I

 20

 21

22

23
24

25

26
27
28



                                                  12
  Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 12 of 40 Page ID
                                  #:22895



     1                             CLOSING INSTRUCTION NO.~~
     2                                (PATENT OWNERSHIP)
     3          In order to establish that Defendants are liable for infringement, Plainti
                                                                                          ffs must
     4   prove by a preponderance of the evidence that Plaintiffs are the owners of
                                                                                       the patents-
     5   in-suit. In order to satisfy this requirement,Plaintiffs must prove by a
                                                                                  preponderance of
     6   the evidence that the patents have been assigned to Plaintiffs.
     7
     8
  9
 10
 11

 12
 13 ~
14
15

16

17
18

19
20
21

22
23

24
25
26

27
28

                                                                     JURY INSTRUCTIONS
                                                        Case No. 2:17-cv-07083-RGI~(MRWx)
  Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 13 of 40 Page ID
                                  #:22896



     1                             CLOSING INSTRUCTION NO.a~ ~ ~..
     2                        (ASSIGNMENT OF PATENT RIGHTS)
     3          A person or enrity may purchase a patent from another, making them
                                                                                             successor-
     4 in-tide. The patent system guarantees all patent owner
                                                              s, whether the original patent       ee or
     5   successors-in-title, a remedy by civil action when their patents are infrin
                                                                                       ged. Therefore,
     6 Plaintiffs, as the owners and successors-in-title of the
                                                                patents-in-suit,   hold the same rights i
     7   and interests in the patents as the inventors originally held,including the
                                                                                       right to file       j
     8   lawsuit against Defendants and to seek damages and other remed
                                                                        ies.
     9
 10
 11 I
 12 ~
 13
 14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                      JURY INSTRUCTIONS
                                                         Case No. 2:17- cv-07083-RGK(MRWx)
     Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 14 of 40 Page ID
                                     #:22897


      1                               COURT'S INSTRUCTION NO. ~ J
     2                                    (PATENT CLAIMS)
     3           Before you can decide whether defendant has infringed plaintiffs' paten
                                                                                           t, you will
     4    have to understand the patent "claims." The patent claims are the numbe
                                                                                      red paragraphs
     5    at the end of the patent.
     6       Each patent is an exhibit in evidence. The claims are "word pictures"
                                                                                     intended to
     7 define, in words, the boundaries of the invention described
                                                                   and illustrated in the patent.
     8 Only the claims of the patent can be infringed. Neither
                                                                 the specification, which is the
     9    written description of the invention, nor the drawings of a patent can be
                                                                                      infringed. Each
 10       ofthe claims must be considered individually, and to show patent infri
                                                                                 ngement,Plaintiffs
 11       need only establish that one claim has been infringed.
 12
 13
 14
 15 I~
 16 I
 17 j
 18
19
20
21 ~
22
23
24 ~
25
26
27 ~
28

                                                                      JURY INSTRUCTIONS
                                                         Case No. 2:17-cv-07083-RGK(MRWx)
     Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 15 of 40 Page ID
                                     #:22898



       1                              CLOSING INSTRUCTION NO.~ l
      2                   (INDEPENDENT AND DEPENDENT CLAIMS)
      3           This case involves two types of patent claims: independent
                                                                               claims and dependent
     4     claims.
     5            An "independent claim" sets forth all of the requiremen
                                                                          ts that must be met in
     6     order to be covered by that claim. Thus,it is not necessary look
                                                                      to     at any other claim to
     7     determine what an independent claim covers.
     8       A dependent claim does not itself recite all of the requi
                                                                        rements of the claim but
   ~5 refers to another claim for some of its requiremen
                                                         ts. In this way,the claim "depends" on
 10 another claim. A dependent claim incorporat
                                                    es all of the requirements of the claims) to
 1 1 which it refers. The dependent claim then
                                                    adds its own additional requirements. To
 12 determine what a dependent claim covers, it
                                                    is necessary to look at both the dependent
 13 claim and any other claims) to which it refers. A produ
                                                               ct or process that meets all of the
 14        requirements of both the dependent claim and the claims)
                                                                    to which it refers is covered
 15        by that dependent claim.
 16
 17
 18

 19
20
21
22

23
24
25

26

27

28 ~

                                                                      JURY INSTRUCTIONS
                                                        Case No. 2:17-cv-07083-RGK(MRWx)
     Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 16 of 40 Page ID
                                     #:22899


      1                         COURT'S CLOSING INSTRUCTION NO.~~
     2 I                        (INTERPRETATION OF THE CLAIMS)
     3        I have interpreted the meaning of some of the language in
                                                                                 the patent claims
     4 involved in this case. You must accept those interp
                                                           retations as correct. My interpretation
     5 of the language should not be taken as an indica
                                                           tion that I have a view regarding the
     6     issues ofinfringement and invalidity. The decisions regarding infri
                                                                                ngement and invalidity
     7     are yours to make.
     8     For the '163 patent, the scope of the claims is that of their plain
                                                                                 and ordinary
  9 meaning as understood by a person of ordinary skill in
                                                           the art. I have provided additional
 10 interpretation of the following claim terms:
 11       '163 patent claim term                   What the term means:
 12         First filtering means configured for   Linear matched filter, programmed to employ
           identifying a plurality of image        an algorithm described in the patent
 13
           regions of said input image that
 14        have a likelihood of containing
           said target image pattern
 15
           Second filtering means ... for          Non-linear filter programmed to employ an
 16        screening said image regions to         algorithm described in the patent
17         select a candidate region that has a
           high likelihood of containing said
18 I       target image pattern
19
                 For the '335 patent, the scope of the claims is that of their plain and ordina
20                                                                                                  ry
          meaning as understood by a person of orclinary skill in the art. I have provided additi
21                                                                                                onal
          interpretation o£ the following claim terms:
22
23 '335 patent claim term                          What the term means:
24 "turning on" and "turning offl' as              The transistors transition from on to off
   used in steps 1(c) through 1(~ of
25 claim 1
26
27
28

                                                                        JURY INSTRUCTIONS
                                                           Case No. 2:17-cv-07083-RGK(MRWx)
  Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 17 of 40 Page ID
                                  #:22900                ~ ~~ ,~~ ".

     1          For the '312/'017j'574 patent family,the scope of the claims is that
                                                                                       of their plain
     2    and ordinary meaning as understood by a person of ordinary skill
                                                                            in the art. I have
     3    provided additional interpretation of the following claim terms
                                                                          :
     4 '312 patent claim term                  What the term means:
     5     Unit pixel                          A structure including one or more
     6                                         photodiodes
          Selectively shared with a sensing     Connectable via a switch with a sensing node
     7    node of a unit pixel in a current    of a unit pixel in a current scan line to
     8    scan line                            selectively receive photocharges from one or
                                               more photodiodes of the unit pixel in the
     9
                                               cuxrent scan line and not from any photodiode
 10                                            in the previous scan line

 11
 12 '017 patent claim term                     What the term means:
 13       Sensing peel                         A structure including one or more
                                               photodiodes
 14
          First sensing pixel                 Sensing pixel enabled to receive an electrical
 15 I~                                        signal from one or more corresponcling
16                                            photodiodes
          Second sensing pixel                 Nearby sensing pixel not connected to its own
17
                                              (one or more) photodiodes
18
19
         '574 patent claim terms              What the term means:
20
         Sensing peel                         A structure including one or more
21       First pixel                          photodiodes
22       Second peel
         Third pixel
23
24
25

26
27

28

                                                                    JURY INSTRUCTIONS
                                                       Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 18 of 40 Page ID
                                 #:22901



     1                       COURT'S CLOSING INSTRUCTION NO.~
     2                                     (INFRINGEMENT)
     3           There are several ways to infringe a patent.
     4          First One may directly infringe a patent;
     5         Second One may induce others to infringe a patent in which case the person
     6   inducing infringement is liable for infringement in the same manner as a direct infring
                                                                                                 er;
     7    and
     S           Third: One may contribute to the infringement of a patent by another by supplyi
                                                                                                 ng
  9      a component specially designed for the invention,in which case, both the direct
                                                                                           infringer
 10      and the contributing infi7nger will be liable for patent infringement.
 11             Plaintiffs allege that Defendants have directly infringed the '163,'335,'312,
                                                                                             '017,
 12      and '574 patents and continue to do so. Plaintiffs also allege that Defendants
                                                                                          have
 13      actively induced infringement of the '163,'335, '312,'017, and '574 patents by
                                                                                        others
 14      and continue to do so. Plaintiffs further allege that Defendants contributed to
                                                                                         the
15       infringement of the '163,'335, and '574 patents by others and continue to do so.
16              The burden of proof is on Plaintiffs to prove:
17              First: that Plaintiffs own the patents-in-suit;and
18              Second: that Defendants infringed at least one claim of the patents-in-suit.
19

20 Plaintiffs must prove this by a preponderance of the evidence. In other words,Plaintif
                                                                                          fs
21       must persuade you that it is more likely than not that Defendants have infringed.
22

23
24
25
26
27
28

                                                                       JURY INSTRUCTIONS
                                                          Case No. 2:17-c v-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 19 of 40 Page ID
                                 #:22902


      1                        COURT'S CLOSING INSTRUCTION NO.~7
     2              (DIRECT INFRINGEMENT—LITERAL INFRINGEMENT
                                                                                           )
     3             Once the patent is issued, the owner of the patent has a right to exclu
                                                                                          de others
     4 from making, using, offering for sale, or selling the patented invention
                                                                                  throughout the
     5 United States for a term of 20 years from the date
                                                          of the filing of the patent application.
     6 Thus, direct infringement of a patent occurs when
                                                           a person makes, uses, offers for sale,
     7   or sells the patented invention anywhere in the United States, or impor
                                                                                 ts the patented
     8 i invention into the United States, without the
                                                       owner's permission while the patent is in
     9 force. To determine whether there is an infri
                                                        ngement you must compare the allegedly
 10        infringing product with the scope of the patent claims.
 11               Plaintiffs may prove their claim of direct infringement for each
                                                                                     patent-in-suit and
 12        for each of Defendants' products by demonstrating that the
                                                                        product literally infringes at
 13       least one claim contained in the patent. In order for you to find
                                                                            that one   of Defendants'
 14       products literally infringes a claim, you must find that each and
                                                                            every element of the
 15       patent claim is found in Defendants' product. In other words,a produ
                                                                               ct literally infringes
16        a patented claim when the same combination of elements found in
                                                                             the patent claim can
17        also be found in the product.
18         With regard to method claims, Plaintiffs can prove their claim
                                                                                     of direct
19 infringement by demonstrating that Defendants practice all
                                                                     the steps of the claimed
20 method. In making your determination, you must consider each
                                                                        claim separately. Only
21 one claim of a patent must be infringed for there for be
                                                                    infringement of a patent.
22 Plaintiffs are only required to establish by a preponderance of
                                                                   the evidence that one claim
23        is infringed.
24              Plaintiffs are not required to prove Defendants had the intent to literally infringe
25        the patent or that they knew that their acts infringed the patent. Good faith is not
                                                                                               a
26        defense to a claim of direct infringement.
27

28

                                                                         JURY INSTRUCTIONS
                                                          Case No. 2:17-cv-07083-RGK(MRWx)
  Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 20 of 40 Page ID
                                  #:22903                             ~~ e
                                                                                .Go
                                                                              ~~
      1       If you find that Defendants' product does not literally infri
                                                                                 nge any claim of
     2 Plaintiffs' patents-in-suit, then you must determine wheth
                                                                  er it infringes that claim under
     3 the doctrine of equivalents.
     4
     5
     6
     7
     8
     9
 10
 11
 12
                                                                                                 I~
 13
 14
 15
 16
 17
18
19
20
21
22
23
24
25
26
27
28

                                                                    JURY INSTRUCTIONS
                                                       Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 21 of 40 Page ID
                                 #:22904



     1                               CLOSING INSTRUCTION NO.~ ~~
     2          (DIRECT INFRINGEMENT—DOCTRINE OF EQUNALENTS)
     3           If Plaintiffs do not prove the patented claim was literally infringed, Plaintiffs may
     4    still show direct infringement under the theory of"doctrine of equivalents."
     5          Under the doctrine of equivalents, you may find the accused product infringes a
  6       patented claim if Plaintiffs prove by a preponderance of the evidence that the accused
  7       product contains elements identical or equivalent to each claimed element ofthe
                                                                                          patented
  8       invention. The focus is on individual elements of the claim, not on the inventio
                                                                                           n as a
  9       whole.
 10             To find infringement, you must find there are no substantial differences between
 11       the patent claim and the allegedly infringing product. In order to make a finding under
 12       the doctrine of equivalents, you may consider whether the elements of Defendants'
13        product perform substantially the same function in substantially the same way to produce
14       substantially the same result when compared to the claimed elements of Plaintiffs'
15       patented invention.
16              Even if the accused product contains each element of the patented claim, there is
17       no infringement under the doctrine of equivalents if the accused product is so changed
18       in principle that it performs the same or similar function in a substantially different way
19       than the claimed invention.
20              In making your determination, you should review the evidence from the
21       perspective of a person of ordinary skill in the art. The test is objective, that is, whether,
22       at the time of the claimed infringement, a person of ordinary ski]1 in the art would have
23       considered the differences insubstantial.
24              On the issue ofequivalence, you may consider evidence of whether persons skilled
25       in the art considered the accused element and the claimed element interchangeable at the
26       time of the alleged infringement. You should consider the context of the entire claim,
27       including the drawings and written descriptions, patent application history, the prior art,
28       and all of the circumstances of the case.

                                                                        JURY INSTRUCTIONS
                                                           Case No. 2:17-cv-07083-RGK(MRWx)
  Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 22 of 40 Page ID
                                  #:22905
          '~                                                                 i~~
      1       Plaintiffs are not required to prove that Defendants had the intent to infringe
     2 Plaintiffs' patents under the doctrine of equivalents or that
                                                                     Defendants knew that its
     3 devices infringed the patents.
     4
     5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
20
21 ~
22 '~
23 ~
24
25
26
27 I~
28

                                                                     JURY INSTRUCTIONS
                                                     Case I`•To. 2:17-cv-07083-RGI~(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 23 of 40 Page ID
                                 #:22906



     1                       COURT'S CLOSING INSTRUCTION NO. I q
     2       (MEANS-PLUS-FUNCTION CLAIMS—LITERAL INFRINGEMENT)
     3   I vcrill now describe the separate rules that apply to "means-plus-function"
 4 requirements that are used in some claims. Ameans-plus-funcrion
                                                                    requirement only
     5    covers the specific structure disclosed in a patent specification for performing the claimed
 6 function and the equivalents of those specific structures that perform the claimed
 7 function. Ameans-plus-function requirement does not cover all possible
                                                                          structures that
 8       could be used to perform the claimed function.
 9              In deciding if Plaintiffs have proven that Defendants' products include structure
 10      covered by a means-plus-function requirement, you must first decide whether the
11       products have any structure that performs the claimed function. If not, the claim
12       containing that means-plus-function requirement is not infringed.
13              If you find that the Defendants' accused products do have structure that performs
14       the claimed function, you must then determine whether that structure is the same as or
15       equivalent to the structure disclosed in the patent specificarion. If they are the same or
16       equivalent, the means-plus-function requirement is satisfied by that structure of the
17       accused product and the other requirements of the claim are sarisfied, the accused
18       product infringes the claim.
19             In order to prove that a structure in the accused product is equivalent to the
20       structure in the patent, Plaintiffs must show that a person of ordinary skill in the art
21       would have considered that the differences between the structure described in the patent
22       and the structure in the accused product are not substantial. The Plainriffs must also show
23       that the structure was available on the date the patent was granted.
24

25

26

27

28

                                                                        JURY INSTRUCTIONS
                                                           Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 24 of 40 Page ID
                                 #:22907



     1                              CLOSING INSTRUCTION NO.~ ~d
     2                       (INDUCING PATENT INFRINGEMENT)
     3          Plaintiffs argue that Defendants have actively induced another to infringe the'16
                                                                                                    3,
     4 '335,'312,'017, and '574 patents. In order for Defend
                                                             ants to have induced infringement          ,
     5   Nikon Corp., Nikon Inc., and Sendai Nikon must have induced another
                                                                             to directly
     6   infringe a claim of the '163, '335, and '574 patents; if there is no direct
                                                                                       infringement by
     7   anyone, there can be no induced infringement. As with direct infringement
                                                                                   , you must
     8   determine induced infringement on a claim-by-claim basis. In order to
                                                                                 be liable for
  9      inducing infringement, Defendants must:
 10            (1} have intentionally taken action that actually induced direct infringement;
 11            (2) have been aware of the particular patent; and
 12            (3) have known that the acts it was causing would infringe the patent.
 13            Defendants may be considered to have known that the acts they were causin
                                                                                         g
 14      would infringe the '163,'335, and '574 patents if they subjectively believed there
                                                                                            was a
15       high probability that the direct infringer's product or method was patented
                                                                                             and
16       nevertheless deliberately took steps to avoid learning that fact, in other words, willfull
                                                                                                    y
17       blinded themselves to the infringing nature of the direct infringer's acts.
18
19
20
21
22

23
24
25

26
27
28

                                                                         JURY INSTRUCTIONS
                                                          Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 25 of 40 Page ID
                                 #:22908



     1                       COURT'S CLOSING INSTRUCTION NO.
     2                             (WILLFUL INFRINGEMENT)
     3          In this case, Plaintiffs argue that Defendants (Nikon Corp., Nikon Inc., and/o
                                                                                               r
     4   Sendai Nikon} willfully infringed Plaintiffs''163,'335,'312,'017, and '574 patent
                                                                                               s.
     5          To prove willful infringement, Plaintiffs must persuade you that the Defen
                                                                                           dants
     6   infringed a valid claim of Plaintiffs' '163, '335, '312, '017, or '574 patent
                                                                                             . The
     7   requirements for proving such infringement were discussed in my prior instru
                                                                                         ctions.
     8         In addition, to prove willful infringement of a claim, Plaintiffs must persua
                                                                                             de you
  9      that it is more likely true than not true that Defendants intentionally ignored or reckles
                                                                                                    sly
 10      disregarded that claim. You must base your decision on Defendants' knowl
                                                                                           edge and
 11      acrions at the time ofinfringement. Evidence that Plaintiffs had knowledge of
                                                                                          the patent
 12      at the time ofinfringement by itself is not sufficient to show willfulness. Rather,
                                                                                             to show
 13      willfulness, you must find that Defendants engaged in additional conduct evidencing
 14      deliberate or reckless disregard of Plaintiffs' patent rights.
15             In deciding whether Defendants willfully infringed, you should consider all of the
16 facts surrounding the infringement including: whether Defendants intent
                                                                           ionally            copied
17 Plaintiffs' patented technology in developing the accused product; whether
                                                                              Defendants
18 knew, or should have known, that its conduct involved an unreasonable
                                                                                  risk of
19 infringement; and whether Defendants had a reasonable belief that
                                                                          at the time of
20 infringement that its products did not infringe the asserted patent or that the patent
                                                                                          was i
21 invalid.
22
23
24
25
26
27
28

                                                                       JURY INSTRUCTIONS
                                                          Case No. 2:17-cv-07083-RGK(MRWx)
  Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 26 of 40 Page ID
                                  #:22909



     1                       COURT'S CLOSING INSTRUCTION NO. a~
     2                              (INVALIDITY OF PATENT)
     3          Defendants claim the patents-in-suit are invalid because they lack novelty and/or
     4    nonobviousness. Apatent is presumed to be valid and so Defendants have the
                                                                                             burden to
     5   establish the invalidity of the patent by clear and convincing evidence.
     6          The elements to a valid patent axe (1) novelty and (2) nonobviousness. Defend
                                                                                                  ants
     7   claim the each of the patents-in-suit should not have been granted because one
                                                                                               or more
     8   of the elements is not present. In order to prove invalidity of apatent-in-suit.
                                                                                            Defendants
  9      must show by clear and convincing evidence that one of these elements is not present
                                                                                                    in
 10      that patent.
 1 1.           If you find by clear and convincing evidence that any of the patents-in-suit
                                                                                             lacks
 12      novelty or nonobviousness, then you should find that patent invalid and render a
                                                                                               verdict
 13      for Defendants.
 14             Defendants must prove invalidity separately for each claim by clear and convincing
15       evidence. In other words, Defendants must persuade you that it is highly probable
                                                                                           that
16       each claim is invalid.
17
18
19
20
21
22

23
24
25
26
27
28

                                                                       JURY INSTRUCTIONS
                                                          Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 27 of 40 Page ID
                                 #:22910



     1                             COURT'S INSTRUCTION NO.
     2   (INVALIDITY—PERSPECTIVE OF ONE OF ORDINARY SKILL IN THE
     3                              .A,RT)

  4             The question of invalidity of a patent claim is determined from the perspective of

  5      a person of ordinary skill in the art in the field of the asserted invention as of the effective

 6       fling date of the patent(s).

 7
 8

 9
 10
11
12
13
14

15
16
17
18
19
20

21

22
23
24
25
26
27
28

                                                                         3URY INSTRUCTIONS ~
                                                            Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 28 of 40 Page ID
                                 #:22911



     1                       COURT'S CLOSING INSTRUCTION NO.~
     2                            (ANTICIPATION--GENERALLY
     3          Defendants claim that one or more patented claims are invalid becaus
                                                                                      e they lack
     4    novelty in that those claims were anticipated by prior art. In order to prevail
                                                                                          on this
     5    defense, Defendants must prove anticipation by clear and convincing eviden
                                                                                     ce.
     6          In order for a claim to have been anticipated, you must find the earlier invent
                                                                                                ion
     7    completely embodied the same process or product as the patented claim
                                                                                       and all the
     8    elements listed in the patented claim were previously found in exactly the
                                                                                     same situation
     9    and united in the same way to perform the identical function. Each and every
                                                                                          element of
 10       the patented claim must have been either inherent or expressly disclosed in
                                                                                        a single prior
 11       invention or in a single prior art reference.
 12             You may not combine two or more items of prior art in order to find anticip
                                                                                               ation.
 13              A person who applied for a patent on a method or process is conclus
                                                                                              ively
 14      presumed to know about the prior art, including all the same or similar existing
                                                                                          machines,
15       articles of manufacture, methods or processes that are disclosed in patents issued
                                                                                                 or
16       publications made prior to the date of the person's alleged invention.
17              The person is also presumed to have actual or constructive knowledge of all the
18       same or similar machines, articles of manufacture, methods or processes that axe publicly
19       known, or used by anyone, at any time more than one year prior to the date of
                                                                                                his
20       application for a patent. Inventions previously patented,or publicly described,or publicly
21       known are conclusively characterized as the "prior art."
22              If you do not find these requirements have been met,then the patented claims are
23       not invalid because of anticipation or lack of novelty.
24             If you find these requirements have been met, you should then consider whether
25       Defendants have satisfied its burden of proving how the patented claims were
26       anticipated.
27
28

                                                                       JURY INSTRUCTIONS
                                                          Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 29 of 40 Page ID
                                 #:22912


                                                                                   i
     1                                CLOSING INSTRUCTION NO.t~~
     2                              (OBVIOUSNESS—GENER.ALL~
     3           Defendants contend that one or more patented claims are invalid becaus
                                                                                        e of
     4     obviousness.
     5              To succeed on this contention, Defendants must prove by clear and
                                                                                               convincing
     C~      evidence [as to the parricular claim you are considering] that a person of ordina
                                                                                                 ry skill in
     7       the art ofthe invention, who knew about all the prior art existing at the time
                                                                                            the invention
     8    I~ was made, would have come up with the invenrion at that time. Unlike
                                                                                             anricipation,
     9       obviousness maybe shown by considering two or more items of prior art in
                                                                                            combination.
 10                 In deciding obviousness, you should put yourself in the position of person
                                                                                           a          with
 11        ordinary skill in the field at the time ofthe claimed invention. You must not
                                                                                            use hindsight.
 12       You may not consider what is known now or what was learned from
                                                                                   Plaintiffs' patent.
 13       In addition, you ma.y not use Plaintiffs' patent as a roadmap for selecting and
                                                                                          combining
 14       items of prior art.
15               In deciding obviousness, you may also consider whether a person of ordinary skill
16        in the art would have been discouraged from following the path the invent
                                                                                        or took,
17        keeping in mind that the Plaintiffs are not required to show such discouraging
                                                                                         factors.
18        As I have stated, Defendants have the buiden of proving obviousness by clear
                                                                                             and
19        convincing evidence.
20              In making your decision regarding obviousness, you should consider the following:
21              (1) The scope and content of the prior art. You may consider prior art that was
22        reasonably relevant to the problem the inventor faced, including prior art in the field of ~
23        the invention and prior art from other fields that a person ofordinary skill would consider
24        when attempting to solve the problem.
25             (2) Any differences between the prior art and the invention in the patent claim.
26              (3) The level, of ordinary skill in the field of the invention at the time of the
27        invenrion.
28

                                                                          JURY INSTRUCTIONS
                                                             Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 30 of 40 Page ID
                                 #:22913                              i
                                                                               t


      1          In deciding obviousness you should consider any of the following
                                                                                  factors that, if
     2     present in the case, may indicate the invention was not obvio
                                                                         us:
     3            •     The invention achieved commercial success, so long as the
                                                                                     commercial
     4                  success resulted from the claimed invention, rather than from
                                                                                      something
     5                  else, such as innovative marketing;
     6           •      The invention satisfied a long felt need;
     ~          •       Others failed in attempting to make the invention;
     g          •       Others copied the invention;
     9          •       The invention achieved unexpected results;
                                                                                                       I
 10             •       Defendants or others in the field praised the invention;
 11             •       Others sought or obtained rights to the patent from the paten
                                                                                      t holder;
 12             •       Experts or persons of ordinary skill in the field of the invention
                                                                                           expressed
 13                     surprise at the making of the invention: or
 14             •       The inventor proceeded contrary to accepted wisdom.
 15       Not all of these factors may be present. No single factor is more
                                                                            or less important than
 16       the others.
17
18

19

20

21
22
23
24
25

26

27
28

                                                                       JURY INSTRUCTIONS
                                                          Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 31 of 40 Page ID
                                 #:22914



      1                       COURT'S CLOSING INSTRUCTION NO. ~L
     2                     (WRITTEN DESCRIPTION REQUIREMENT)
     3            The patent law contains certain requirements for the part of the patent called
                                                                                                      the
     4     specification. Nikon Corp., Nikon Inc., and Sendai Nikon contend that that one
                                                                                                 or more
     5     patented claims are invalid because the specifications of the patents do
                                                                                    not contain an
     6     adequate written description of the invention.
     7           To succeed, Nikon Corp., Nikon Inc., and Sendai Nikon must show by clear
                                                                                                     and
     8     convincing evidence that the specification fails to meet the law's requiremen
                                                                                        ts for written
     9     description of the invention.
 10              In deciding whether the patent satisfies this written description requiremen
                                                                                              t, you
 11       must consider the description from the viewpoint of a person having ordina
                                                                                           ry skill in the
 12       field of technology of the patent when the application was filed. The written
                                                                                            description
 13 requirement is satisfied if a person having ordinary skill reading the
                                                                                  original patent
 14 application would have recognized that it describes the full
                                                                 scope ofthe claimed invention
 15 as it is finally claimed in the issued patent and that the inven
                                                                     tor actually possessed that
16        full scope by the filing date of the original application.
17             The written description requirement may be satisfied by any combination of the
18        words, structures, figures, diagrams, formulas, etc., contained in the patent application.
19 The full scope of a claim or any particular requirement in a claim need not be expres
                                                                                                sly
20 disclosed in the original patent application if a person having orclin
                                                                          ary skill in the field of
21        technology of the patent at the time of filing would have understood that the full scope
22        or missing requirement is in the written description in the patent application.
23

24

25

26

27

28

                                                                         JURY INSTRUCTIONS
                                                            Case No. 2:17-cv-07083-RGK (MRZX/x)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 32 of 40 Page ID
                                 #:22915



     1                               CLOSING INSTRUCTION NO.~~~
     2                                       (ENABLEMENT)
     3         A patent claim is invalid if the patent at the time it was originally filed did
                                                                                                   not
     4 contain a description of the claimed invention that is
                                                                 sufficiently full and cleax to enable
     5 ~ a person of ordinary skill in the field at the time to make
                                                                       and use the full scope of the
     6    invention. This is known as the "enablement" requirement. Defendants
                                                                               contend that
     7    that one or nnore patented claims are not enabled.
     8    The patent may be enabling even though it does not expressly state
                                                                                      some
  9 information if a person of ordinary skill in the field
                                                           could make and use the invention
 10 without having to do excessive e~erimentation. In determ
                                                                   ining whether excessive
 11      experimentation is required, you may consider the following factors:
 12             •      The scope of the claimed invention;
 13             •      The amount of guidance presented in the patent;
 14             •      The amount of experimentation necessary;
15              •      The time and cost of any necessary experimentation;
16             •       How routine any necessary experimentation is in the field;
17 I           •       Whether the patent discloses specific working examples of the claime
                                                                                            d
18                     invenrion;
19             •       The nature and predictability of the field; and
20             •       The level of ordinary skill in the field.
21              The question of whether a patent is enabling is judged as of the date the original
22       application for the patent was first filed.
23
24
25
26

27
28

                                                                         JURY INSTRUCTIONS
                                                            Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 33 of 40 Page ID
                                 #:22916



     1                     COURT'S CLOSING INSTRUCTION NO.
                                    (PRINTED PUBLICATION)
     3        Defendants contend that certain claims of the patents-in-suit
                                                                                are invalid because
     4 the subject matter described in those claims was
                                                            described in a printed publication that
     5 was sufficiently accessible to persons interested in
                                                            the subject matter ofits contents more
     6 than one year before the patents were filed, or
                                                             described in a patent granted on an
     7 application for patent by another filed in the Unite
                                                              d States before the invention by the
     8
     applicant for patent. Defendants bear the burden of proving,
                                                                       by clear and convincing
   9 evidence, that a printed publication was publically
                                                           available more than one year before
 10 the patents were filed, or described in a patent grante
                                                              d on an application for patent by
 1 1 another filed in the United States before the invent
                                                          ion by the applicant for patent.
 12            Information is publicly accessible if it was distributed or otherwise
                                                                                       made available
 13      such that persons interested and ordinarily skilled in the subjec
                                                                           t matter exercising
 14      reasonable diligence can locate it.
15

16
17
18
19
20
21

22

23
24
25

26
27
28

                                                                       JURY INSTRUCTIONS
                                                        Case No. 2:17-cv-07083-RGK (MR\XIx)
  Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 34 of 40 Page ID
                                  #:22917



     1 ~                         CLOSING INSTRUCTION NO.~ ~`~
     2                     (DAMAGES—REASONABLE ROYAL'T~
     3       If you find any one of the Defendants has infringed any claim of either of the
     4 patents-in-suit and that claim is not invalid, Zeiss and ASML are
                                                                         enritled to an award of
     5 damages adequate to compensate for the infringement, but in no
                                                                         event may the award of
  6 damages be less than a reasonable royalty for the use made of the invention
                                                                                by
  7 Defendants.
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
18
19
20
21
22
23
24
25
26
27
28 ~

                                                                   JURY INSTRUCTIONS
                                                      Case No. 2:17-cv-07083-RGK(MRWx)
     Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 35 of 40 Page ID
                                     #:22918


      1                       COURT'S CLOSING INSTRUCTION NO. ~ ~
     2                       (1~EASONABLE ROYALTY—DEFINITION)
     3            A royalty is a payment made to a patent holder in
                                                                       exchange for the right to make,
     4     use, or sell the claimed invenrion. A reasonable royal
                                                                  ty is the amount of royalty payment
     5          that a patent holder and the alleged infringer woul
                                                                    d have agreed to in a hypothetical it
     6       I, negotiation taking place at a time prior to whe
                                                                   n the infringement first began. In ~I
     7      ~ considering this hypotherical negoriation, you shou
                                                                  ld focus on what the expectations of li
     8     I the patent holder and the alleged infringer woul
                                                                d have been had they entered into an
     9         agreement at chat time, and had they acted
                                                                 reasonably in their negotiations. In ~
 10       ' determining this, you must assume that both
                                                             parties believed the patent was valid and
 11          infringed and that both parties were willing to
                                                              enter into an agreement. The reasonable
 12         royalty you determine must be a royalty that woul
                                                                 d have resulted from the hypothetical
 13        negotiation, and not simply a royalty either part
                                                                y would have preferred. Evidence of
 14 things that happened after the infringement fir
                                                      st began can be considered in evaluating
 15 the reasonable royalty only to the exte
                                            nt that the evidence aids in assessing what royalty
 16 would have resulted from a hypothet
                                           ical negotiation. Although evidence of the actual
 17 profits an alleged infringer made may
                                            be used to determine the anticipated profits at the
18 time of the hypothetical negotiation,
                                           the royalty ma.y not be limited or increased based
19 on the actual profits the alleged infringer
                                               made.
20
21
22
23
24
25
26
27
28

                                                                        JURY INSTRUCTIONS
                                                           Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 36 of 40 Page ID
                                 #:22919



     1                            CLOSING INSTRUCTION NO.~ ~I                                         ~
     2                       (REASONABLE ROYALTY—FACTORS)
     3          In determining the reasonable royalty, you should consider all the facts know
                                                                                              n and
     4   available to the parties at the time the infringement began. Some of the factors you
                                                                                                may
     5   consider in making your determination are;
     6         (a) The value that the claimed invention contributes to the Nikon digital camer
                                                                                                as.
     7         (b)The value that factors other than the claimed invention contribute to the
                                                                                              Nikon
     8   digital cameras.
     9          No one factor is dispositive and you can and should consider the
                                                                                   evidence t11at
 10      has been presented to you in this case on each of these factors. You
                                                                               may also consider
 11      any other factors that in your mind would have increased or decre
                                                                             ased the royalty the
 12      alleged infringer would have been willing to pay and the patent holder
                                                                                would have been
 13      willing to accept, acting as normally prudent business people.
 14
15

16 i

17

18

19
20
21

22
23
24
25

26
27
28

                                                                     JURY INSTRUCTIONS
                                                        Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 37 of 40 Page ID
                                 #:22920



      1                            CLOSING INSTRUCTION NO.~ .~ ~
     2                (REASONABLE ROYALTY—MULTIPLE PATENTS)
     3        If you find that Defendants infringed more than one patent
                                                                             , even by a single
     4 infringing act, then you may award separate royalt
                                                          ies to Zeiss and ASML for each patent
     5 that was infringed. You also may consider
                                                 the number of patent licenses that are needed
     6 for the allegedly infringing product and the
                                                     effect on the hypothetical negotiation of
     7    having to pay a royalty for each of those licenses.
     8
     9
 10
 11 ~
 12
 13
 14
 15
 16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                       JURY INSTRUCTIONS
                                                          Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 38 of 40 Page ID
                                 #:22921



      1                             CLOSING INSTRUCTION NO.~ ~ ~'
     2             (DATE OF COMMENCEMENT OF DAMAGES—PRODUCT
                                                           S)
     3         In determining the amount of damages, you must determine when
                                                                                      the damages
     4 began. As to the '335,'312,'017, and '574 patent
                                                              s, damages commence on the date of
     5 first infringement, or six years prior to the filing of
                                                               the Complaint, whichever is later. As
     6     to the '163 patent, damages commence on the date that Defendants have
                                                                                       both infringed
     7     and been notified of the alleged infringement of the '163 patent.
     8     If you find that Plaintiffs or their licensee, HP, sell a product that
                                                                                  includes the
  9 claimed invention of the '163 patent, you must
                                                        determine whether Plaintiffs or their
 10 licensee (HP) have "marked" that product with the
                                                          patent number."Marking" is placing
 11 either the word "patent" or the abbreviation "pat." with the patent
                                                                               's number on
 12 substantially all of the products that include the patented
                                                                invention. Plaintiffs have the
 13 burden of establishing that they substantially connplied with
                                                                   the marking requirement.
 14        This means Plaintiffs must show that they or their licensee (HP) marke
                                                                                    d substantially all
 15of the products they made,offered for sale, or sold that practice the'163 patent
                                                                                       , and that
16 Plaintiffs or their licensees made reasonable efforts to
                                                            ensure that its licensees who made, '~
17        offered for sale, or sold products that practice the'163 patent marked the produ
                                                                                             cts.
18       If Plaintiffs or their licensee; HP, have not marked that product with the
                                                                                      patent
19 number, you must determine the date that Defen
                                                    dants received actual notice of the'163
20 patent and at least one specific product alleged to infrin
                                                              ge. Actual notice means that I
21        Plaintiffs communicated to Nikon a specific charge of infringement of the'
                                                                                    163 patent j
22        by a specific accused product or device. The filing of the complaint in this case qualif
                                                                                                    ied
23        as actual notice, so the damages period begins no later than the date the complaint was
24        filed.
25

26

27

28

                                                                        JURY INSTRUCTIONS
                                                           Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 39 of 40 Page ID
                                 #:22922



     1                            CLOSING INSTRUCTION NO.~ ~
     2                              (DUTY TO DELIBERATE)
     3         Before you begin your deliberations, elect one member of the jury as your
     4   presiding juror. The presiding juror will preside over the deliberations and serve as the
     5   spokesperson for the jury in court.
  6             You shall diligently strive to reach agreement with all of the other jurors if you can
  7      do so. Your verdict must be unanimous.
  8             Each of you must decide the case for yourself, but you should do so only after
                                                                                                 you
  9      have considered all of the evidence, discussed it fully with the other jurors,
                                                                                        and listened
 10      to their views.
 11            It is important that you attempt to reach a unanimous verdict but, of course, only
 12      if each of you can do so after having made your own conscientious decision. Do not
                                                                                            be
13       unwilling to change your opinion if the discussion persuades you that you should. But do
14       not come to a decision simply because other jurors think it is right, or change an honest
15       belief about the weight and effect of the evidence simply to reach a verdict.
16

17

18

19
20
21
22

23
24
25
26
27

28

                                                                       JURY INSTRUCTIONS
                                                          Case No. 2:17-cv-07083-RGK(MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 511 Filed 12/13/18 Page 40 of 40 Page ID
                                 #:22923



     1                            CLOSING INSTRUCTION NO.~ 3S
     2                        (COMMUNICATION WITH COURT)
     3          If it becomes necessary during your deliberations to communicat
                                                                                 e with me, you
     4   may send a note through the clerk, signed by any one or more of
                                                                         you. No member of the
     5   jury should ever attempt to communicate with me except by a signed
                                                                               wriring. I will not
     6   communicate with any member of the jury on anything concerning
                                                                                the case except in
     7   writing or here in open court. If you send out a question,I will consul
                                                                                 t with the lawyers
     8   before answering it, which may take some time. You may contin
                                                                             ue your deliberations
     9   while waiting for the answer to any question. Remember that you
                                                                           are not to tell anyone—
 10      including the court—how the jury stands, whether in terms of vote
                                                                           count or     otherwise,
 11      until after you have reached a unanimous verdict or have been discha
                                                                               rged.
 12
 13 ~
 14
15
16

17

18
19
20

21

22
23
24

25

26

27
28

                                                                     JURY INSTRUCTIONS
                                                        Case No. 2:17-cv-07083-RGK(MRWx)
